EXAMINER’S AMENDMENT
Applicant canceled claims 2-6, 8, 12-16, 18 and 19.
In view of the amendment, previous 112(b) rejection on claims 1-10 is hereby withdrawn.
Claims 1, 7, 9 and 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11, 17, 20-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 12, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kirby A. Turner (attorney for applicant) on May 21, 2021.
The application has been amended as follows:

In Claim 17, line 1, change “17,” to --- 11, ---.
In Claim 22, line 1, replace “providing comprises providing” to --- Cu alloy is provided on the surface of ---.
In Claim 22, line 3, delete “comprising the Cu alloy”.
 
The following is an examiner’s statement of reasons for allowance: previous 103 rejection on claims 1-7 and 9 over Lerner et al (Materials Science and Engineering (2003)) and previous 103 rejection on claims 9 and 10 over Lerner et al in view of Ichimura et al’686 are hereby withdrawn.  In view of the amendment, applicant’s argument and Hutchison’s 132 Declaration, it is the Examiner’s position that Lerner’s Cu-4.5wt.%Al-2wt.%Sn alloy does not teach or suggest instant Cu alloy consisting of about 5 wt.% Al and about 1 wt.% Sn (with the remainder Cu and unavoidable impurities of 50 ppm or less): as argued by applicant in view of Hutchison’s 132 Declaration and the experimental data shown in present specification, it is the Examiner’s position that the composition of Lerner’s alloy is not close enough to the composition of instant alloy that one skilled in the art would have expected them to have the same properties (it would not be reasonably predictable that the alloy of Lerner would have the same properties as instant alloy), and thus a prima facie case of obviousness would not exist.  Furthermore, as argued by applicant, Lerner shows that adding 2 wt.% of tin to a Cu-Al alloy would embrittle the Cu-Al alloy.  Thus, one skilled in the art would not be motivated to add any tin to the Cu-Al alloy.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 22, 2021